Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6, are drawn to progression indicia, classified in G09B 19/00. 
II.	Claims 7-11, is drawn to presenting a plurality of pathways having indicia at pathway junctions displaying information about at least one of subject zone locations and discussion locations, classified in H04W 4/021. 
III.	Claims 12-14, is drawn to charging an entry fee to each of a plurality of users and an owner of a business, classified in G06Q 20/085. 
IV.	Claims 15-18, is drawn to a plug and play feature using a unique identifier to control where data will be sent, classified in G09B 19/00. 
V.	Claims 19-20, is drawn to a voting feature to create new face-to-face discussion groups, classified in G06Q 50/01. 
VI.	Claims 21, is drawn to a transparent discussion signs used to mark discussion locations, classified in H04N 21/41415. 





The inventions are distinct, each from the other because of the following reasons:
3.	Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the different features of the respective inventions and their separate utility, the inventions are distinct from each other: Invention I can be used for using progression indicia; Invention II can be used for presenting a plurality of pathways having indicia at pathway junctions displaying information about at least one of subject zone locations and discussion locations. See MPEP § 806.05(d).  
4.	Inventions I and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the different features of the respective inventions and their separate utility, the inventions are distinct from each other: Invention I can be used for using progression indicia; Invention III can be used for charging an entry fee to each of a plurality of users and an owner of a business. See MPEP § 806.05(d).  
5.	Inventions I and IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the different features of the respective inventions and their separate utility, the inventions are distinct from each other: Invention I can be used for using progression indicia; Invention IV can be used for a plug and play feature using a unique identifier to control where data will be sent. See MPEP § 806.05(d).  
6.	Inventions I and V are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the different features of the respective inventions and their separate utility, the inventions are distinct from each other: Invention I can be used for using progression indicia; Invention V can be used for a voting feature to create new face-to-face discussion groups. See MPEP § 806.05(d).  
7.	Inventions I and VI are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the different features of the respective inventions and their separate utility, the inventions are distinct from each other: Invention I can be used for using progression indicia; Invention VI can be used for a transparent discussion signs used to mark discussion locations. See MPEP § 806.05(d).  
8.	Inventions II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the different features of the respective inventions and their separate utility, the inventions are distinct from each other: Invention II can be used for presenting a plurality of pathways having indicia at pathway junctions displaying information about at least one of subject zone locations and discussion locations; Invention III can be used for charging an entry fee to each of a plurality of users and an owner of a business. See MPEP § 806.05(d).  
9.	Inventions II and IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the different features of the respective inventions and their separate utility, the inventions are distinct from each other: Invention II can be used for presenting a plurality of pathways having indicia at pathway junctions displaying information about at least one of subject zone locations and discussion locations; Invention IV can be used for a plug and play feature using a unique identifier to control where data will be sent. See MPEP § 806.05(d).  
10.	Inventions II and V are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the different features of the respective inventions and their separate utility, the inventions are distinct from each other: Invention II can be used for presenting a plurality of pathways having indicia at pathway junctions displaying information about at least one of subject zone locations and discussion locations; Invention V can be used for a voting feature to create new face-to-face discussion groups. See MPEP § 806.05(d).  
11.	Inventions II and VI are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the different features of the respective inventions and their separate utility, the inventions are distinct from each other: Invention II can be used for presenting a plurality of pathways having indicia at pathway junctions displaying information about at least one of subject zone locations and discussion locations; Invention VI can be used for a transparent discussion signs used to mark discussion locations. See MPEP § 806.05(d).  
12.	Inventions III and IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the different features of the respective inventions and their separate utility, the inventions are distinct from each other: Invention III can be used for charging an entry fee to each of a plurality of users and an owner of a business; Invention IV can be used for a plug and play feature using a unique identifier to control where data will be sent. See MPEP § 806.05(d).  
12.	Inventions III and V are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the different features of the respective inventions and their separate utility, the inventions are distinct from each other: Invention III can be used for charging an entry fee to each of a plurality of users and an owner of a business; Invention V can be used for a voting feature to create new face-to-face discussion groups. See MPEP § 806.05(d).  
13.	Inventions III and VI are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the different features of the respective inventions and their separate utility, the inventions are distinct from each other: Invention III can be used for charging an entry fee to each of a plurality of users and an owner of a business; Invention VI can be used for a transparent discussion signs used to mark discussion locations. See MPEP § 806.05(d).  
14.	Inventions IV and V are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the different features of the respective inventions and their separate utility, the inventions are distinct from each other: Invention IV can be used for a plug and play feature using a unique identifier to control where data will be sent; Invention V can be used for a voting feature to create new face-to-face discussion groups. See MPEP § 806.05(d).  
15.	Inventions IV and VI are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the different features of the respective inventions and their separate utility, the inventions are distinct from each other: Invention IV can be used for a plug and play feature using a unique identifier to control where data will be sent; Invention VI can be used for a transparent discussion signs used to mark discussion locations. See MPEP § 806.05(d).  
16.	Inventions V and VI are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the different features of the respective inventions and their separate utility, the inventions are distinct from each other: Invention V can be used for a voting feature to create new face-to-face discussion groups; Invention VI can be used for a transparent discussion signs used to mark discussion locations. See MPEP § 806.05(d).  
17.	The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
18.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan D Donlon whose telephone number is (571)270-3602.  The examiner can normally be reached on Monday-Friday between Monday to Friday, 10am-2pm.
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon may be reached at (571)-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
21.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/IRENE  KANG/
Examiner, Art Unit 3695
5/9/2022 

/RYAN D DONLON/
Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        
May 10, 2022